DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. (9,489,340) in view of Kohler et al. (5,270,640), and further in view of Edel (CA 2319409).

With respect to claim 1, Safa-Bakhsh et al. discloses a health monitor circuit for an electric machine (a health monitoring system for an electrical system 104; column 4, lines 10-28), the health monitor circuit comprising: a plurality of sensors (the health monitoring system including a plurality of nodes (i.e. reading on a “plurality of sensors”) for receiving signals; column 4, lines 10-28) including a current transformer (including a generator 120 (current transformer) which acts as a power supply 214 including power conversion hardware; column 9, line 64 - column 10, line 6) configured to be electrically coupled to an electrical conductor that feeds a component of the electrical machine (the generator 120 is electrically coupled to power lines 122A-E (electrical conductor) that feed a power distribution system 108 of the electrical system 104; column 4, lines 10-37), a stator of the electric machine (a stator of the electrical system 104; column 4, lines 10-55); a rectifier coupled to the current transformer (a rectifier coupled to the generator 120; column 9, line 64 - column 10, line 6) and configured to convert an alternating current 'AC signal generated by the current transformer to a direct current ‘DC’ signal to supply power for the health monitor circuit (the rectifier, as per definition, converts an AC signal generated by the generator 120 into a DC signal to supply power to a remote node 140 of the health monitoring system; column 4, lines 10-28, column 9, line 64 - column 10, line 6); a memory device (memory 218; column 8, lines 13-21); and a microprocessor coupled to the memory device and the plurality of sensors (a processor 216 coupled to the memory 218 and the plurality of nodes; column 8, lines 49-67), the microprocessor configured to periodically receive a measurement (the processor 216 collects sensor data 204: column 8, lines 49-67) and write the measurement to the memory device (the processor 216 stores the sensor data 204 in the memory 218; column 8, lines 49-67). 
Safa-Bakhsh et al. fails to disclose the plurality of sensors include a current transformer configured to be electromagnetically coupled to an electrical conductor that feeds a stator winding of the electric machine, wherein the current transformer enables measurement of a stator current conducted through the stator winding; and the microprocessor configured to periodically receive a stator current measurement from the current transformer and write the stator current measurement to the memory device by controlling alternating between first periods of supplying power for the health monitor circuit and second periods of receiving stator current measurements at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding to collect the stator current measurement at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit.
Kohler et al. teaches a similar circuit that includes a current transformer (32, 34, and 26) configured to be electromagnetically coupled (via channels 4-6, Fig. 8) to an electrical conductor (22, 24, and 26) that feeds a stator winding of an electric machine (20), wherein the current transformer (32, 34, 26) enables measurement of a stator current (Col. 5 lines 14-17) conducted through the stator winding (of the motor 20); and a microprocessor (48) configured to periodically receive a stator current measurement (Col. 5 lines 34-39) from the current transformer (32, 34, and 26) and write the stator current measurement to a memory device (46).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Safa-Bakhsh to include the current transformer, processor control logic and memory structure as taught by Kholer et al. because Kholer et al. teaches such a modification improves the detection of an incipient failure in a motor, thereby improving the detection accuracy of Safa-Bakhsh.  
Safa-Bakhsh as modified by Kholer et al. remains silent regarding saving current measurements to the memory by controlling alternating between first periods of supplying power for the health monitor circuit and second periods of receiving stator current measurements at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding to collect the stator current measurement at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit.
Edel teaches a similar circuit that includes a circuit (Fig. 1) that controls alternating between first periods of supplying power for a monitoring circuit (3, as microprocessor 6 supplies power to a power supply of 3 when current J2 falls below a predetermined value, S32, Fig. 6A, page 19, lines 5-11) and second periods (i.e. sensing current periods based on timer and when power is at a high enough level) of receiving stator current measurements (as a burden reducing circuit 2 disables the power supply for brief periods of time, allowing the current monitor circuit to monitor the current, page 16, lines 28-33) at a sampling frequency (a few time per minute, page 9 lines 8-11) of at least a frequency of an AC signal (typically 50-60 hertz) conducted by a stator winding (of a motor) to collect the stator current measurement (i.e. current) at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit (as current is sensed before power is supplied to the monitoring circuit when there is adequate stored power, page 12 lines 3-6, current sensing is stopped once the power stored in the monitoring circuit as dropped below the predetermined level and will not be sensed again until stored storage power reaches the predetermined level, S32 of Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the circuit of Safa-Bakhsh et al. to include the circuit details of Edel because Edel teaches such a modification is more economic by requiring no external power supply, page 22 lines 5-8, thereby improving the versatility and cost of Safa-Bakhsh et al..
The method steps of claim 15 are performed during the operation of the rejected structure of claim 1.  

With respect to claim 2, Safa-Bakhsh et al. in view of Neti et al., discloses the health monitor circuit wherein the microprocessor is further configured to periodically collect measurements from the plurality of sensors and write the measurements to the memory device (the processor 216 collects measurements included in the sensor data 204 from the plurality of nodes and stores the sensor data 204 in the memory 218; column 8, lines 22-34 & lines 49-67).

With respect to claim 8, Safa-Bakhsh et al. discloses an electric machine (an electrical system 104; column 4, lines 10-28) comprising; a rotor (a rotor; column 4, lines 38-55); a stator (a stator; column 4, lines 38-55); and a health monitor circuit comprising; a plurality of sensors (a health monitoring system including a plurality of nodes for receiving signals (sensors); column 4, lines 10-28) including a current transformer (including a generator 120 which acts as a power supply 214 including power conversion hardware; column 9, line 64-column 10, line 6) configured to be electromagnetically coupled to an electrical conductor that feeds a component (the generator 120 is electrically coupled to power lines 122A-E (electrical conductor) that feed a power distribution system 108; column 4, lines 10-37); a rectifier coupled to the current transformer (a rectifier coupled to the generator 120; column 9, line 64 - column 10, line 6) and configured to convert an alternating current "AC" signal generated by the current transformer to a direct current “DC' signal to supply power to the health monitor circuit (the rectifier, as per definition, converts AC power generated by the generator 120 into DC power to supply power to a remote node 140 of the health monitoring system; column 4, tines 10-28, column 9, line 64 - column 10, line 6); a memory device (memory 218; column 8, lines 13-21); and a microprocessor coupled to the memory device and the plurality of sensors (a processor 216 coupled to the memory 218 and the plurality of nodes; column 8, lines 49-67), the microprocessor configured to periodically collect a measurement (the processor 216 collects sensor data 204; column 8, tines 4967) and write the stator current measurement to the memory device (the processor 216 stores the sensor data 204 in the memory 218; column 8, lines 49-67). 
Safa-Bakhsh et al. fails to disclose the plurality of sensors include a current transformer configured to be electromagnetically coupled to an electrical conductor that feeds a stator winding of the electric machine, wherein the current transformer enables measurement of a stator current conducted through the stator winding; and the microprocessor configured to periodically receive a stator current measurement from the current transformer and write the stator current measurement to the memory device by controlling alternating between first periods of supplying power for the health monitor circuit and second periods of receiving stator current measurements at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding to collect the stator current measurement at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit.
Kohler et al. teaches a similar circuit that includes a current transformer (32, 34, and 26) configured to be electromagnetically coupled (via channels 4-6, Fig. 8) to an electrical conductor (22, 24, and 26) that feeds a stator winding of an electric machine (20), wherein the current transformer (32, 34, 26) enables measurement of a stator current (Col. 5 lines 14-17) conducted through the stator winding (of the motor 20); and a microprocessor (48) configured to periodically receive a stator current measurement (Col. 5 lines 34-39) from the current transformer (32, 34, and 26) and write the stator current measurement to a memory device (46).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Safa-Bakhsh to include the current transformer, processor control logic and memory structure as taught by Kholer et al. because Kholer et al. teaches such a modification improves the detection of an incipient failure in a motor, thereby improving the detection accuracy of Safa-Bakhsh.  
Safa-Bakhsh as modified by Kholer et al. remains silent regarding saving current measurements to the memory by controlling alternating between first periods of supplying power for the health monitor circuit and second periods of receiving stator current measurements at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding to collect the stator current measurement at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit.
Edel teaches a similar circuit that includes a circuit (Fig. 1) that controls alternating between first periods of supplying power for a monitoring circuit (3, as microprocessor 6 supplies power to a power supply of 3 when current J2 falls below a predetermined value, S32, Fig. 6A, page 19, lines 5-11) and second periods (i.e. sensing current periods based on timer and when power is at a high enough level) of receiving stator current measurements (as a burden reducing circuit 2 disables the power supply for brief periods of time, allowing the current monitor circuit to monitor the current, page 16, lines 28-33) at a sampling frequency (a few time per minute, page 9 lines 8-11) of at least a frequency of an AC signal (typically 50-60 hertz) conducted by a stator winding (of a motor) to collect the stator current measurement (i.e. current) at least once per cycle of the AC signal supplied to the stator winding before switching to supplying power for the health monitor circuit (as current is sensed before power is supplied to the monitoring circuit when there is adequate stored power, page 12 lines 3-6, current sensing is stopped once the power stored in the monitoring circuit as dropped below the predetermined level and will not be sensed again until stored storage power reaches the predetermined level, S32 of Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the circuit of Safa-Bakhsh et al. to include the circuit details of Edel because Edel teaches such a modification ensures current sampling precision while being economic by requiring no external power supply, page 22 lines 5-8, thereby improving the versatility and cost of Safa-Bakhsh et al..  

With respect to claim 9, Safa-Bakhsh et al. as modified discloses the electric machine further comprising a communication interface coupled to the microprocessor (a network interface 224 coupled to the processor 216; figure 2, column 8, lines 49-67, column 9, lines 19-30) and configured to transmit at least the stator current measurement (as measured by the transformers of Kholer) to a remote device using at least one of a wired communication channel and a wireless communication channel (the network interface 224 transmits a first data packet 152 corresponding to the sensors data 204 to another system, i.e. remote device, using a wired link; column 8, lines 49-67, column 9, lines 19-53). 

With respect to claim 16, Safa-Bakhsh et al. as modified, further discloses periodically receiving, by the microprocessor, measurements from a plurality of sensors, including the current transformer (of Kholer) and writing the measurements to a memory device (collecting, using the processor 216, measurements included in the sensor data 204 from the plurality of nodes and storing the sensor data 204 in the memory 2018; column 8, lines 22-34 & lines 49-67 and the current data as collected by the transformer of Kholer). 

Claims 3, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. (9,489,340) in view of Kohler et al. (5,270,640), and Edel (CA 2319409), as applied to claim 1, further in view of Sparrow (3,344,338).

With respect to claim 3, Safa-Bakhsh et al. as modified, discloses the health monitor circuit further discloses a current sense circuit including an amplifier configured to generate an analog measurement signal representing a current (a signal conditioner 210, current sense circuit) that conditions current signals and includes amplifying means to generate conditioned sensor signals in an analog format representing a current; column 8, lines 30-48). 
Safa-Bakhsh et al. as modified fails to disclose a stator current measurement signal representing a current induced in a secondary winding of the current transformer. 
Sparrow discloses a stator current measurement signal representing a current induced in a secondary winding of the current transformer (a stator current response (measurement) signal from an alternating current generated in secondary windings 62 of the current transformer 63; column 7, lines 16-48, claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the analog measurement signal of Safa-Bakhsh et al. to provide a stator current measurement signal representing a current induced in a secondary winding of the current transformer, as taught by Sparrow, in order to provide the advantages of a more effective and involved system that fully utilizes the current transformer.

With respect claim 7, Safa-Bakhsh et al. as modified, discloses the health monitor circuit further discloses the microprocessor and the memory device (the processor 216 and the memory 218; column 8, lines 13-21). 
Safa-Bakhsh et al. as modified fails to disclose a voltage regulator coupled to the rectifier, the voltage regulator configured to regulate the DC signal supplied by the rectifier to a desired DC voltage to be supplied to the circuit component.
Sparrow discloses a voltage regulator coupled to the rectifier (a voltage regulator 85 coupled to rectifiers 51, 52,53 and 54; figure 2, column 7, lines 33-64), the voltage regulator configured to regulate the DC signal supplied by the rectifier to a desired DC voltage to be supplied to the circuit component (the voltage regulator 85 regulates the direct current output supplied by the rectifiers 51, 52,53 and 54 to a direct current voltage to be supplied to a load 75; figure 2, column 6, lines 3-9, column 7, lines 33-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the health monitor circuit of Safa-Bakhsh et al. to provide a voltage regulator coupled to the rectifier, the voltage regulator configured to regulate the DC signal supplied by the rectifier to a desired DC voltage to be supplied to the circuit component, as taught by Sparrow, in order to provide the advantages of a more controlled system thereby improving safety and effectiveness.

With respect to claim 20, Safa-Bakhsh et al. as modified further discloses the microprocessor (the processor 216; column 8, lines 13-21). 
Safa-Bakhsh et al. fails to disclose supplying the DC signal to a voltage regulator; and regulating a desired DC voltage and supplying the desired DC voltage to at least the circuit component. 
Sparrow discloses supplying the DC signal to a voltage regulator (supplying the direct current output to a voltage regulator 85; figure 2, column 7, lines 3364); and regulating a desired DC voltage and supplying the desired DC voltage to at least the circuit component (regulating the direct current output to a direct current voltage to be supplied to a load 75; figure 2, column 6, lines 3-9, column 7, lines 33-64).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Safa-Bakhsh et al. to provide supplying the DC signal to a voltage regulator; and regulating a desired DC voltage and supplying the desired DC voltage to at least the circuit component, as taught by Sparrow, in order to provide the advantages of a more controlled system thereby improving safety and effectiveness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. in view of Kohler et al. (5,270,640), Edel (CA 2319409), as applied to claim 1, further in view of Lu (2010/0194329).

With respect to claim 4, Safa-Bakhsh et al. as modified, discloses the health monitor circuit having the current transformer (the generator 120; column 4, lines 10-37), the microprocessor (the processor 216; column 8, lines 49-67), and the stator (the stator; column 4, lines 38-55). 
Safa-Bakhsh et al. as modified fails to disclose a current sense circuit including a switch coupled to the transformer; controlling the switch to periodically enable reception of the current measurement from the transformer. 
Lu discloses a current sense circuit including a switch coupled to the transformer (a current sensing motor drive 10 including a switching signal generator 40 coupled to a transformer 56; figure 3, paragraph [0037]); controlling the switch to periodically enable reception of the current measurement from the transformer (controlling the switching signal generator 40 to collect current measurements from the transformer 56; paragraphs [0037] & [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the health monitor circuit of Safa-Bakhsh et al. to provide a current sense circuit including a switch coupled to the transformer, controlling the switch to periodically enable collection of the current measurement from the transformer, as taught by Lu, in order to provide the advantages of a well-structured and ordered system and method for effectively collecting measurements.

With respect to claim 5, Safa-Bakhsh et al. as modified discloses the health monitor circuit further comprising the microprocessor (the processor 216; column 8, lines 49-67), and the stator (the stator; column 4, Tines 38-55). 
Safa-Bakhsh et al. fails to disclose controlling the switch to enable collection of the current measurement at the sampling frequency of at least the frequency of an AC signal conducted by the stator winding. 
Lu discloses controlling the switch to enable collection of the current measurement at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding (controlling the switching signal generator 40 to collect the current measurements at a frequency of a frequency of an AC motor signal with stator windings; paragraphs [0027] &
[0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the microprocessor of Safa-Bakhsh et al. to provide controlling the switch to enable collection of the current measurement at a sampling frequency of at least a frequency of an AC signal conducted by the stator winding, as taught by Lu, in order to provide the advantages of improving measurement collection methods for a more optimal operation.

Claims 6, 10, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. in view of Kohler et al. (5,270,640), and Edel (CA 2319409), as applied to claim 1, further in view of Wade et al. (6,605,879).

With respect to claim 6, Safa-Bakhsh et al. as modified, discloses the health monitor circuit further comprising the health monitor circuit (the health monitoring system; column 4, lines 10-28). 
Safa-Bakhsh et al. fails to disclose an energy storage device coupled to the rectifier and configured to charge in response to the DC signal supplied by the rectifier and to further supply power for the circuit.
 Wade discloses an energy storage device coupled to the rectifier and (a DC capacitor bank 28 (energy storage device) coupled to a controlled rectifier 30; column 6, lines 49-60) configured to charge in response to the DC signal supplied by the rectifier and to farther supply power for the circuit (the DC capacitor bank 28 is charged in response to a DC voltage supplied by the controlled rectifier 30 and supplies power to utilization equipment; column 6, Tines 49-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the health monitor circuit of Safa-Bakhsh et al. to provide an energy storage device coupled to the rectifier and configured to charge in response to the DC signal supplied by the rectifier and to further supply power for the circuit as taught by Wade et al., in order to provide the advantages of an uninterruptible power supply that avoid losses of external power and allows continued operation (see column 1, lines 27-42 of Wade et al.).

With respect to claim 10, Safa-Bakhsh et al. as modified, discloses the electric machine further discloses the health monitor circuit (the health monitoring system; column 4, lines 10-28). 
Safa-Bakhsh et al. fails to disclose an energy storage device coupled to the rectifier and configured to charge in response to the DC signal supplied by the rectifier and to further supply power to the circuit. 
Wade et al. discloses an energy storage device coupled to the rectifier (a DC capacitor bank 28 (energy storage device) coupled to a controlled rectifier 30; column 6, lines 49-60) and configured to charge in response to the DC signal supplied by the rectifier and to further supply power to the circuit (the DC capacitor bank 28 is charged in response to a DC voltage supplied by the controlled rectifier 30 and supplies power to utilization equipment; column 6, lines 49-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the health monitor circuit of Safa-Bakhsh et al. to provide an energy storage device coupled to the rectifier and configured to charge in response to the DC signal supplied by the rectifier and to further supply power to the circuit as taught by Wade et al., in order to provide the advantages of an uninterruptible power supply that avoid losses of external power and allows continued operation (see column 1, lines 27-42 of Wade et al.).

With respect to claim 13, Safa-Bakhsh et al. as modified discloses the health monitor circuit (the health monitoring system; column 4, lines 10-28). 
Safa-Bakhsh et al. fails to disclose a backup battery configured to supply power to the circuit. 
Wade et al. discloses a backup battery configured to supply power to the circuit (a battery 16 that supplies power to utilization equipment; column 6, lines 49-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the electric machine of Safa-Bakhsh et al. to provide a backup battery configured to supply power to the circuit, as taught by Wade et al., in order to provide the advantages of an uninterruptible power supply that avoid losses of external power and allows continued operation (see column 1, lines 27-42 of Wade).

With respect to claim 19, Safa-Bakhsh et al. as modified further discloses the health monitor circuit (the health monitoring system; column 4, lines 10-28). 
Safa-Bakhsh et al. fails to disclose charging an energy storage device using the DC signal, and supplying power to the circuit from the energy storage device. 
Wade et al. discloses charging an energy storage device using the DC signal (charging a DC capacitor bank 28 using a DC voltage; column 6, lines 49-60), and supplying power to the circuit from the energy storage device (supplying power to utilization equipment from the DC capacitor bank; column 6, lines 49-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Safa-Bakhsh et al. to provide charging an energy storage device using the DC signal, and supplying power to the circuit from the energy storage device, as taught by Wade et al, in order to provide the advantages of an uninterruptible power supply that avoid losses of external power and allows continued operation (see column 1, lines 27-42 of Wade et al.).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. in view of Kohler et al. (5,270,640), and Edel (CA 2319409), as applied to claim 8, further in view of Langille et al. (2015/0294552).

With respect to claim 11, Safa-Bakhsh et al. as modified teaches all that is claimed in the above rejection of claim 8, but fails to disclose wherein the plurality of sensors further includes a barometric pressure sensor.
Langille et al. discloses wherein the plurality of sensors further includes a barometric pressure sensor (additional sensors include a barometric pressure sensor; paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the plurality of sensors of Safa-Bakhsh wherein the plurality of sensors further includes a barometric pressure sensor, as taught by Langille et al., in order to provide the advantages of increased monitoring effectiveness with a wider range of parameters to check for.

With respect to claim 12, Safa-Bakhsh et al. as modified teaches all that is claimed in the above rejection of claim 8, but to disclose wherein the plurality of sensors further includes an ambient humidity sensor. 
Langille et al. discloses wherein the plurality of sensors further includes an ambient humidity sensor (additional sensors include a humidity sensor; paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of instant invention to modify the plurality of sensors of Safa-Bakhsh et al. to provide wherein the plurality of sensors further includes an ambient humidity sensor, as taught by Langille et al., in order to provide the advantages of increased monitoring effectiveness with a wider range of parameters to check for.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. (9,489,340) in view of Kohler et al. (5,270,640), and further in view of Edel (CA 2319409), as applied to claim 8, further in view of Sparrow (3,344,338) and Langille et al. (2015/0294552).

With respect to claim 14, Safa-Bakhsh et al. as modified teaches all that is claimed in the above rejection of claim 8, but fails to disclose a casing within which the rotor and the stator are located; and an electrical housing coupled to the casing and within which the circuit is located. 
Sparrow discloses a casing within which the rotor and the stator are located (a housing 18 within which a rotor 31 and stator 32 are located; figure 1, column 4, lines 33-42 and lines 57-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the electric machine of Safa-Bakhsh et al. to provide a casing within which the rotor and the stator are located, as taught by Sparrow, in order to provide the advantages of a high reluctance barrier to leakage flux (see column 6, lines 12-17 of Sparrow). 
Langille et al. discloses an electrical housing coupled to the casing and within which the circuit is located (a first housing comprising a rotary encoder (electrical) coupled to a sensor hub housing containing sensor hub 104 (circuit); figure 3, paragraph [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the health monitor circuit of Safa-Bakhsh et al. to provide an electrical housing coupled to the casing and within which the circuit is located, as taught by Langille et al., in order to provide the advantages of an organized and separated structure that avoids interference between components.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safa-Bakhsh et al. (9,489,340) in view of Kohler et al. (5,270,640), and Edel (CA 2319409), as applied to claim 15, further in view of Sparrow (3,344,338) and Sanchez et al. (9,000,696). 

With respect to claim 17, Safa-Bakhsh et al. in view of Neti et al. teaches all that is claimed in the above rejection of claim 15, including periodically receiving the measurement (collecting the sensor data 204; column 8, lines 49-67) comprises: the microprocessor (the processor 216; column 8, lines 13-21); and transmitting an analog current measurement signal to the microprocessor (transmitting analog data to the processor 216; column 8, lines 22-34 & lines 49-67). 
Safa-Bakhsh et al. as modified fails to disclose the stator current measurement; transmitting a control signal to a switch; commutating the switch based on the control signal to dose a current measurement circuit; detecting, by an amplifier, a voltage in the current measurement circuit representing the current induced in the secondary winding of the current transformer. 
Sparrow discloses the stator current measurement (the stator current response; claim 10); the current induced in the secondary winding of the current transformer (the alternating current generated by secondary winding 62 of the current transformer 63; column 7, lines 33-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Safa-Bakhsh et al. to provide the stator current measurement; the current induced in the secondary winding of the current transformer, as taught by Sparrow, in order to provide the advantages of a more effective and involved system that fully utilizes the current transformer. 
Sanchez et al. discloses transmitting a control signal to a switch (using a control signal generator 112 on a gate driver 114 with switches 168; column 5, lines 17-30); commutating the switch based on the control signal to dose a current measurement circuit (commutating the power stage 116 which has the switches 168 using the control signal generator 112 to dose a current sense circuit 120; column 5, lines 17-45, column 10, lines 56-67); detecting, by an amplifier, a voltage in the current measurement circuit (measuring, with an amplifier, a voltage in the current sense circuit 120; column 8, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Safa-Bakhsh et al. to provide transmitting a control signal to a switch; commutating the switch based on the control signal to dose a current measurement circuit; detecting, by an amplifier, a voltage in the current measurement circuit, as taught by Sanchez et al., in order to provide the advantages of a further optimized method for improving efficiency and safety.

With respect to claim 18, Safa-Bakhsh et al. in view of Neti et al., and Sparrow, periodically receiving the current measurement (collecting sensor data 204; column 8, lines 49-67), the stator (the stator; column 4, lines 38-55), and the microprocessor (the processor 216; column 8, lines 49-67). 
Safa-Bakhsh et al. fails to disclose generating the control signal to commutate the switch at the sampling frequency.
Sanchez discloses generating the control signal to commutate the switch at a sampling frequency of at least a frequency of the stator current supplied to the stator winding (using the control signal generator 112 to commutate the switch at a switching frequency corresponding to a motor 30 with stator windings having current flow; column 5, lines 17-30, column 8, lines 9-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Safa-Bakhsh et al. to provide generating the control signal to commutate the switch at a sampling frequency of at least a frequency of the stator current supplied to the stator winding, as taught by Sanchez et al., in order to provide the advantages of a further optimized method for improving efficiency and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeller (2013/0088799) which teaches monitoring an electric motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853